Fourth Court of Appeals
                                  San Antonio, Texas
                                      February 25, 2022

                            No. 04-19-00737-CR, 04-19-00738-CR

                                       Aidan VITELA,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                  Trial Court No. 5942, 6023
                         Honorable Kirsten Cohoon, Judge Presiding


                                        ORDER
Sitting:      Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Lori I. Valenzuela, Justice

        After this court requested a response to Appellant’s second motion for rehearing, the
State’s response was due to be filed on February 24, 2022. On the due date, the State filed a
motion for a thirty-day extension of time to file its response until March 28, 2022.
      The State’s motion is granted in part. The State must file its response with this court by
March 17, 2022. See TEX. R. APP. P. 10.1(b).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of February, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court